70 Ill. App. 2d 481 (1966)
216 N.E.2d 824
Evelyn M. King, an Adult, and Susan Marie King, John Edward King, Paul Joseph King and David Alan King, Minors, Plaintiffs-Appellants,
v.
Harold Donahue, d/b/a Town House, and Raymond Dahlberg, d/b/a Triangle Inn, Defendants-Appellees.
Gen. No. 65-82.
Illinois Appellate Court  Third District.
May 16, 1966.
Dan H. McNeal, of Moline, for appellants.
Frank Schubert, of Rock Island, and John P. Lynaugh, of Springfield, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE STOUDER.
Affirmed.
Not to be published in full.